Citation Nr: 0606384	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  05-06 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral lower 
extremity peripheral neuropathy.

2.  Entitlement to service connection for bilateral upper 
extremity peripheral neuropathy.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969.  The veteran also had a subsequent period of unverified 
service in a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In November 2005, the veteran 
testified at a video hearing before the undersigned.

In addition to the issues cited on the cover page of this 
decision the veteran, in a March 2003 statement in support of 
claim, raised the issues of entitlement to service connection 
for a skin rash and a fungus infection.  These issues have 
not been developed for appellate review and are not 
intertwined with the issues on appeal.  Accordingly, they are 
referred back to the RO for appropriate action.

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.




FINDING OF FACT

The competent evidence of record does not show the veteran 
currently has peripheral neuropathy in either the lower or 
upper extremities.


CONCLUSION OF LAW

Peripheral neuropathy in either the lower or upper 
extremities were neither incurred in nor aggravated by 
military service, may not be presumed to have been so 
incurred, nor were caused or aggravated by an already service 
connected disability.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues of service connection 
for bilateral upper and lower extremity peripheral 
neuropathy.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement the 
claims via July 2003 and July 2004 RO letters, the June 2004 
rating decision, and the September 2004 statement of the case 
(SOC).  In addition, the July 2003 and the July 2004 RO 
letters, and the September 2004 SOC provided the veteran with 
specific information relevant to the VCAA.  Thus, no further 
notices are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claims or might be pertinent to the bases of 
the claims, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters, the rating decision, 
and the SOC, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
veteran's claims discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, in the July 2003 RO letter, the veteran was 
given notice of the VCAA requirements, which was prior to the 
initial June 2004 AOJ decision that is the basis of this 
appeal.

In this respect, the July 2003 RO letter properly notified 
the appellant of the evidence required to substantiate his 
claims.  In addition, the reasons and bases of the June 2004 
rating decision and the September 2004 SOC, specifically 
explained to the appellant what the evidence must show in 
order to establish entitlement to the claims on appeal.  
Furthermore, although it is unclear from the record whether 
the appellant was explicitly asked to provide "any evidence 
in [his] possession that pertains" to his claim.  See 38 
C.F.R. §  3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The AOJ's 
July 2003 and July 2004 letters informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to the AOJ.  In 
addition, the September 2004 SOC contained the complete text 
of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

In this case, the veteran argues that he has peripheral 
neuropathy in the lower and upper extremities due to his 
military service, including as a result of his exposure to 
Agent Orange while serving in the Republic of Vietnam.  In 
the alternative, it is alleged that his peripheral 
neuropathies were caused or aggravated by his service 
connected diabetes mellitus.  It is requested that the 
veteran be afforded the benefit of the doubt.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

With regard to herbicide exposure, VA laws and regulations 
provide that a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam War, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam War period.  38 C.F.R. § 3.307.  
For these Vietnam War veterans diseases associated with 
exposure to certain herbicide agents will be presumed to have 
been incurred in service even though there is no evidence of 
that disease during the period of service at issue.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is mindful that it cannot make its 
own independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999). 

With the above criteria in mind, the Board notes that, while 
a May 2001 diabetes care progress note, noted the fact the 
veteran had decreased sensation to vibration in his feet, 
neurological examination was otherwise normal.  Moreover, in 
a February 2002 VA treatment record, prior to his filing the 
current claim, the veteran denied having problems with 
numbness and/or tingling in his extremities.  Likewise, the 
April 2002 diabetes mellitus VA examiner opined that the 
veteran showed no evidence of neurologic complications.  
Thereafter, while August and November 2003 VA treatment 
records show the veteran's complaints of numbness and/or 
tingling in his extremities, neurlogical examination at those 
times were normal.  Likewise, while the January 2004 VA 
examiner opined that the veteran could possibly have 
peripheral neuropathy, the subsequent June 2004 
electromyography (EMG), which was held for the express 
purpose of confirming the peripheral neuropathy, showed no 
evidence of peripheral neuropathy.  Significantly, no 
contrary medical opinion or other competent evidence is of 
record, or has been referenced by the veteran.  Id.

Thus, because none of the medical evidence of record includes 
a current diagnosis of peripheral neuropathy in either the 
upper or lower extremities, service connection on a direct, 
presumptive, and a secondary bases must be denied.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5107; 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310.

In reaching the above conclusions, the Board has not 
overlooked the veteran's written statements to the RO, his 
statements to VA examiners, and his personal hearing 
testimony.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
current diagnosis of a problem.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, the veteran's 
statements, addressing his current diagnoses, are not 
probative evidence as to the issues on appeal.

The Board also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claims must be denied.

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), a review of the record 
shows that VA notified the veteran that establishing 
entitlement to service connection for a disability requires, 
among other things, a current disability.  See, e.g., the 
July 2003 and July 2004 VA correspondence; the June 2004 
rating decision; and the September 2004 statement of the 
case.  Moreover, these claims are denied because the veteran 
does not meet the statutory threshold for entitlement to 
service connection for peripheral neuropathies on a direct, 
presumptive, and a secondary bases, i.e., a current 
disability.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310.  


ORDER

Service connection for bilateral lower extremity peripheral 
neuropathy is denied.

Service connection for bilateral upper extremity peripheral 
neuropathy is denied.


REMAND

As to entitlement to service connection for hypertension, 
while the veteran was provided a VA examination in January 
2004, that examiner did not provide an opinion as to the 
relationship, if any, between the veteran's hypertension and 
military service or the hypertension and already service 
connected diabetes mellitus.  Therefore, a remand for such a 
medical opinion is needed.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310.

In this regard, the veteran should be invited to provide VA 
with the name of the VA physician about whom he testified 
opined that his hypertension was caused or aggravated by his 
service connected diabetes mellitus so that VA can request a 
written statement from that physician.  See Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc); Crutcher v. Nicholson, U.S. 
Vet. App. No. 03-1025 (Jan. 24, 2006) (where a VA physician 
has linked a current disability to service, VA has an 
obligation to request a written statement from that physician 
memorializing his opinion.)

Given the above development, on remand, the veteran should be 
provided updated VCAA notice.  See 38 U.S.C.A. §§ 5100, 5103; 
38 C.F.R. § 3.159.

Accordingly, this issue is REMANDED for the following action:

1.  The RO should contact the veteran and 
notify him that the current record is 
devoid of medical opinion evidence 
showing a nexus between his hypertension 
and military service or his hypertension 
and already service connected diabetes 
mellitus.  He is invited to identify the 
location of any other relevant medical 
records so that VA may obtain them on his 
behalf, including the name and the 
address of the VA doctor he testified 
about in November 2005.  In particular 
the veteran is invited to submit 
competent medical opinion evidence 
showing that it is at least as likely as 
not that current hypertension was caused 
or aggravated by military service or 
already service connected diabetes 
mellitus.

2.  After undertaking the above 
development, to the extent possible, the 
RO should have the veteran's claims file 
forwarded to the examiner who conducted 
the January 2004 VA examination or 
another physician if he is not available.  
Based on a review of the claims folder, 
the examiner should address the following 
questions as to the veteran's 
hypertension:

Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
hypertension was caused or 
aggravated by military service?

Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
hypertension manifested itself to a 
compensable degree within the first 
year following the veteran's 
separation from active duty in July 
1969?

Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
hypertension was caused or 
aggravated by the veteran's diabetes 
mellitus?

3.  After all the development requested 
has been completed, the RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  The RO should provide the veteran 
with updated VCAA notice regarding what 
evidence has been received and not 
received by VA as well as who has the 
duty to request evidence.  38 U.S.C.A. 
§§ 5100, 5103; 38 C.F.R. § 3.159.

5.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for hypertension.  The 
RO is advised that they are to make a 
determination based on the appropriate 
regulations as well as any further 
changes in the VCAA, and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative must 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


